DETAILED ACTION
	Claims 1, 3, 8, 18, 28, 29, and 54-68 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on September 29, 2021 has been acknowledged and has been entered into the instant application file.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 8, 18, 28, 29, and 54-62) along with an election of species in the reply filed on June 28, 2021 and reaffirmed on September 29, 2021 is acknowledged.  Claims 63-68 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  As the elected specie has been found to be patentable, the search has been expanded to encompass the largest proper Markush grouping possible, which is 
    PNG
    media_image1.png
    250
    237
    media_image1.png
    Greyscale
, where A is any atom.  This 
    PNG
    media_image2.png
    79
    95
    media_image2.png
    Greyscale
and two R1s form a heterocyclic ring as shown above.  As claims 54-59 do not read on the searched subject matter, they are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to non-elected subject matter.
Priority
The claim to priority to 62/815,177 filed on March 7, 2019 is acknowledged in the instant application file.
Information Disclosure Statement
The Information Disclosure Statement filed on January 13, 2021 has been considered by the Examiner.
Claim Objections
Claims 1, 3, 8, 18, 28, 29, and 60-62 are objected to because of the following informalities:  the claims contain elected and non-elected subject matter.  Appropriate correction is required.
Improper Markush Grouping Rejections
Claims 1, 3, 8, 18, 28, 29, and 60-62 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush 
The Markush grouping of structural Formula (VII) 
    PNG
    media_image3.png
    162
    182
    media_image3.png
    Greyscale
 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The structure does not have a significant core structure with absence of a set definition for ring A, especially since A can represent both monocyclic and fused ring systems, from which the claimed utility USP7 modulation necessarily flows from.  The benzodihydrofuran/chroman ring system is not sufficient for USP7 modulation, and requires the ring system of A.  Therefore, the present Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry Entry 1309324-01-3 (2011).
Registry Entry 1309324-01-3 is the structure
    PNG
    media_image4.png
    172
    189
    media_image4.png
    Greyscale
, which reads on the claims where A is 
    PNG
    media_image5.png
    77
    95
    media_image5.png
    Greyscale
, z1 is 2, the two R1s combine to form an unsubstituted heteroaryl, p1 is 1, R2 is hydrogen, R3 is unsubstituted alkyl, R4 is hydrogen, L1 is unsubstituted alkylene, R5 is NR5BR5C, and R5B and R5C are hydrogen.  See the structure.
Conclusion
Claims 1, 3, 8, 18, 28, 29, and 60-62 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626